Citation Nr: 0110597	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  96-52 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right foot.  

2.  Entitlement to an effective date earlier than June 22, 
1998 for the assignment of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel







INTRODUCTION

The veteran had active service from January 1967 to November 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that by rating decision dated in July 1999, 
the RO denied an evaluation in excess of 20 percent for 
contracture of the right and left gastrocnemius soleus 
muscles.  The veteran did not perfect a timely appeal on that 
issue.  38 C.F.R. § 20.302 (2000).  Therefore, those matters 
are not before the Board at this time.  


REMAND

In December 2000, the veteran was afforded a hearing before 
the undersigned member of the Board at the RO in Houston, 
Texas.  Unfortunately, the tape made of that hearing is 
unavailable.  

In correspondence dated in March 2001, the veteran indicated 
that he desired another Travel Board hearing.  Accordingly, 
this case is remanded for the following:

The RO should afford the veteran another 
opportunity, in accordance with 
applicable laws and regulations, for a 
hearing before a member of the Board at 
the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

